***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  STATE OF CONNECTICUT v. DAMARQUIS GRAY
                (SC 20368)
             Robinson, C. J., and McDonald, D’Auria, Mullins,
                      Kahn, Ecker and Keller, Js.*

                                  Syllabus

Convicted of numerous crimes, including felony murder, in connection with
    the shooting death of the victim, the defendant appealed to this court.
    During the course of the defendant’s trial, the trial court detained three
    eyewitnesses to the shooting, W, G, and H, who were reluctant to testify.
    Due to the state’s difficulty in locating and serving subpoenas on W and
    H, the trial court issued material witness warrants pursuant to statute
    (§ 54-82j) to secure their appearance at trial. After completing his direct
    examination of W, the prosecutor requested that W be detained overnight
    to ensure that she return the next day for cross-examination. When W’s
    assigned counsel indicated that W did not have overnight childcare
    for her daughter, the court first suggested that the state contact the
    Department of Children and Families but then gave W time to make
    childcare arrangements, which she ultimately was successful in doing.
    The trial court also granted the prosecutor’s request to detain H for an
    additional night in light of H’s demeanor at trial and his prior efforts to
    avoid the state’s subpoenas. H’s testimony was then delayed for another
    day because the testimony of certain other witnesses was prioritized,
    but the court released H with electronic monitoring at the request of
    H’s assigned counsel. In addition, although G initially appeared at trial
    pursuant to a subpoena, she failed to appear the next day because
    her mother was unavailable to drive her to the courthouse. The court
    confirmed that G was twenty-one years old and ordered that she be
    taken into custody pursuant to the capias statute (§ 52-143 (e)). After
    G was brought to court, the prosecutor requested that she, too, be
    detained. G’s assigned counsel argued that G was five months pregnant
    and that her initial appearance indicated her willingness to testify. The
    court, however, was not satisfied that electronic monitoring would be
    sufficient to ensure her appearance and ordered that she be held over-
    night. The following day, the court allowed G’s assigned counsel to
    attempt to secure electronic monitoring, but those efforts were unsuc-
    cessful, and G was detained for an additional night before completing her
    testimony. Defense counsel did not at any time object to the detention
    of W, G, or H. With respect to the substance of the testimony of the
    various witnesses, because W and another witness, L, testified that they
    lacked any memory of the shooting, the prosecutor reenacted portions
    of their respective grand jury testimony, whereby a court clerk read
    from the grand jury transcripts containing W’s and L’s answers. Defense
    counsel did not object to the reenactment but did object to the admission
    of certain portions of W’s grand jury testimony that were consistent
    with W’s in-court testimony, pursuant to State v. Whelan (200 Conn.
    743), in which this court adopted a hearsay exception allowing the
    substantive use of prior inconsistent statements. The trial court over-
    ruled the objection, concluding that the admission of the consistent
    portions was necessary to avoid confusing the jury. After the reen-
    actment, the prosecutor moved to introduce the transcripts of W’s and
    L’s grand jury testimony. Defense counsel objected on the ground that
    the reenactment rendered the admission of the transcripts cumulative,
    but the trial court disagreed and admitted the transcripts as full exhib-
    its. Held:
1. The defendant’s unpreserved claim that the trial court had violated his
    federal constitutional right to due process by detaining W, G, and H on
    the ground that such detention had a coercive effect on their testimony,
    thereby rendering that testimony involuntary, failed under the third
    prong of State v. Golding (233 Conn. 213), this court having concluded
    that, although the in-court attendance of W, G, and H was compelled
    by the material witness process or the issuance of a capias, the detention
    of those witnesses did nothing more than compel their appearance at
    trial and did not influence the substance of their testimony: W, G, and
     H each received the benefit of appointed counsel to advocate for their
     rights, as well as the conditions of their confinement and the terms of
     their release, the jury was aware of the circumstances underlying their
     testimony, as each witness testified that he or she was not testifying
     voluntarily and had been detained as a material witness but was giving
     testimony without any influence or seeking favor, and, even though it
     took several days for each witness to finish his or her testimony, there
     was no evidence that the inherently coercive aspects of the procedures
     employed, including the overnight detention, affected the reliability of
     their in-court testimony; moreover, defense counsel had the opportunity
     to cross-examine each witness but, rather than questioning them about
     the circumstances of their in-court testimony, focused on the inconsis-
     tencies in their various statements, and, in the absence of separate
     findings concerning the coercive effects of the witnesses’ detention
     on the substance and voluntariness of their testimony, or any cross-
     examination on that point, the defendant failed to establish that the
     witnesses’ testimony, as opposed to the witnesses’ attendance, was
     compelled; nonetheless, this court emphasized that trial courts always
     should employ the least restrictive means necessary to ensure a witness’
     appearance at trial, urged trial courts to instruct detained witnesses
     that only their presence is compelled and that the substance of their
     testimony will not be considered in determining when they will be
     released from custody, as the trial court instructed H before releasing
     him with electronic monitoring, and observed several instances in the
     present case that raised concerns about whether the witnesses’ liberty
     interests were adequately considered, specifically, placing the burden
     on the witnesses and G’s counsel, in particular, to seek out electronic
     monitoring, referring to the power of the Department of Children and
     Families in responding to W’s childcare concerns, which could have
     had an unduly coercive effect on W’s testimony, and prioritizing the
     testimony of other witnesses over that of H.
                      (One justice concurring separately)
2. The defendant could not prevail on his claim that the trial court had
     abused its discretion in admitting, pursuant to Whelan, both consistent
     and inconsistent statements from W’s and L’s grand jury testimony:
    a. This court declined to review the defendant’s claim, raised for the
    first time on appeal, that the trial court had abused its discretion in
    admitting W’s and L’s grand jury testimony for substantive purposes
    under Whelan on the ground that W’s and L’s prior statements during
    the grand jury proceedings were unreliable: defense counsel objected
    to the admission of the grand jury testimony only on the ground that
    the transcripts were cumulative in light of the reenactment of their
    grand jury testimony at the defendant’s trial, and, when the trial court
    specifically asked whether counsel objected to the admission of the
    grand jury testimony under Whelan, counsel indicated that he had ‘‘no
    legal basis’’ to do so; accordingly, the defendant’s claim on appeal that
    the trial court should have limited the admission of the prior statements
    of W and L in their grand jury testimony to impeachment purposes
    only because those statements were unreliable was not preserved for
    appellate review.
    b. The trial court did not abuse its discretion in admitting the portions
    of W’s grand jury testimony that were consistent with W’s in-court testi-
    mony; that court properly considered the nature of the testimony, as
    well as its implications on the jury, and correctly determined that the
    challenged, consistent portions of the grand jury testimony were neces-
    sary to avoid confusing the jury and to provide context for the inconsis-
    tent statements admitted pursuant to Whelan.
    c. The trial court did not abuse its discretion in admitting the transcripts
    of W’s and L’s grand jury testimony following the reenactment thereof
    during the defendant’s trial: during their in-court testimony, both W and
    L claimed that they did not recall testifying to the statements that they
    made during their grand jury testimony, and neither admitted to the
    substance of their prior statements before the grand jury; moreover, the
    transcripts could have been admitted into evidence first and subsequently
    read from, doing so in reverse did not render the admission of the
    transcripts cumulative, and the jury would have been free to request
    playback of the relevant testimony at any time during its deliberations,
    such that the admission of the grand jury transcripts did not emphasize
    or increase their availability to the jury.
          Argued May 5, 2021—officially released March 29, 2022
                     Procedural History

  Substitute information charging the defendant with
the crimes of murder, felony murder, criminal attempt
to commit robbery in the first degree, conspiracy to
commit robbery in the first degree, and carrying a pistol
without a permit, brought to the Superior Court in the
judicial district of New Haven and tried to the jury
before Vitale, J.; verdict and judgment of guilty of felony
murder, criminal attempt to commit robbery in the first
degree, conspiracy to commit robbery in the first
degree, and carrying a pistol without a permit, from
which the defendant appealed to this court. Affirmed.
  Lisa J. Steele, assigned counsel, for the appellant
(defendant).
   James M. Ralls, assistant state’s attorney, with
whom, on the brief, were Patrick K. Griffin, state’s
attorney, Michael Pepper, senior assistant state’s attor-
ney, and Lisa D’Angelo, assistant state’s attorney, for
the appellee (state).
  Desmond M. Ryan filed a brief for the Connecticut
Criminal Defense Lawyers Association as amicus curiae.
   James B. Streeto, senior assistant public defender,
Christine Perra Rapillo, chief public defender, and Jen-
nifer Bourn, supervisory assistant public defender,
filed a brief for the Division of Public Defender Services
as amicus curiae.
                         Opinion

   ROBINSON, C. J. This appeal requires us to consider
the extent to which the detention of witnesses in order
to secure their attendance at a criminal trial constitutes
coercion that implicates the due process rights of a
criminal defendant, as well as the practices that a trial
court may employ to mitigate the potentially coercive
effects of the detention process. The defendant, Dam-
arquis Gray, appeals1 from the judgment of conviction,
rendered after a jury trial, of felony murder in violation
of General Statutes § 53a-54c, among other crimes. On
appeal, the defendant claims that the trial court (1)
violated his federal due process rights by detaining
three eyewitnesses to secure their attendance at trial
because those detentions resulted in coerced and invol-
untary testimony in the state’s favor, and (2) abused
its discretion by permitting the prosecutor to read both
inconsistent and consistent passages from the wit-
nesses’ grand jury transcripts to the jury for substantive
purposes pursuant to State v. Whelan, 200 Conn. 743,
753, 513 A.2d 86, cert. denied, 479 U.S. 994, 107 S. Ct.
597, 93 L. Ed. 2d 598 (1986). We conclude that (1)
with respect to the defendant’s first claim, which is
unpreserved, he has not established a due process viola-
tion under the third prong of State v. Golding, 213 Conn.
233, 239–40, 567 A.2d 823 (1989), as modified by In re
Yasiel R., 317 Conn. 773, 781, 120 A.3d 1188 (2015), and
(2) the trial court’s Whelan ruling was not an abuse of
its discretion. Accordingly, we affirm the judgment of
the trial court.
   The record reveals the following relevant facts, which
the jury reasonably could have found, and procedural
history. On January 20, 2014, the defendant was with
a group of his friends, including Anton Hall and Delano
Lawrence, at his house. Around the same time, Daryl
Johnson was at his house with his sister, Alexis, and her
friends, Chyna Wright and Erika Gomez. Upon learning
that the victim, Durell Law, had been ‘‘ ‘messing with’ ’’
Alexis, Johnson decided to confront the victim. At trial,
Hall testified that the defendant and his friends set out
from his house to rob the victim of his iPhone and
money. Thereafter, the defendant separated from his
group and met up with the victim, Alexis, Wright, and
Gomez. Wright proceeded to tell the defendant that
Johnson intended to fight the victim, and the defendant
once again separated to meet back up with his original
group. Upon meeting back up with his friends, the
defendant was handed a gun. At trial, Gomez and Wright
testified that the defendant and his friend, Tymaine
Riddick, approached the victim to rob him. The victim
then struck the defendant, who subsequently shot the
victim, fatally wounding him.2
  An investigative grand jury was impaneled on June
2, 2015, pursuant to General Statutes § 54-47b. The
defendant was subsequently arrested, and the state
charged him with murder, felony murder, attempt to
commit robbery in the first degree, conspiracy to com-
mit robbery in the first degree, and carrying a pistol
without a permit. The case was tried to a jury. At trial,
Wright, Gomez, Hall, and Lawrence all testified about
the events of January 20, 2014. The jury found the defen-
dant guilty on all counts except murder. The trial court
rendered a judgment of conviction in accordance with
the jury’s verdict and sentenced the defendant to a total
effective term of forty-seven years’ imprisonment. This
appeal followed. Additional relevant facts and proce-
dural history will be set forth in the context of each
claim on appeal.
                             I
   The defendant first claims that his federal due pro-
cess right against testimony resulting from pressure or
coercion was violated when Wright, Gomez, and Hall,
who were material witnesses, were arrested and taken
into custody pursuant to the material witness statute,
General Statutes § 54-82j,3 or the capias statute, General
Statutes § 52-143 (e).4 The defendant argues that the
detention of these witnesses had a coercive effect that
rendered their testimony involuntary. The state responds
that the defendant has not satisfied the conditions
established in State v. Golding, supra, 213 Conn. 239–40,
for appellate review of unpreserved constitutional claims.
In particular, the state contends that the record is inade-
quate for review under Golding’s first prong and that
the defendant has failed to satisfy Golding’s third prong
because, although the witnesses’ attendance at trial was
compelled, the record establishes that, once in the
courtroom, the material witness process did not compel
them to testify in any particular way. Although we agree
with the state’s argument under the third prong of Gold-
ing, we nevertheless emphasize that our review of the
record reflects how important it is for a trial court to
consider the least restrictive means necessary to ensure
that a witness appears to testify and to balance the
witness’ liberty interests along with the interests of the
state and the defendant in the witness’ availability and
testimony.
                            A
   The record reveals the following additional relevant
facts. Wright, Gomez, and Hall were all eyewitnesses
to the shooting. Wright was residing in North Carolina
prior to the trial and failed to accept the service of an
interstate subpoena. The prosecutor’s office in North
Carolina communicated to the state that it had been
unable to serve Wright with a subpoena, and Wright’s
grandmother informed North Carolina authorities that
Wright had no intention of testifying in Connecticut.
Upon Wright’s return to Connecticut, the state
attempted to locate her to serve her with a subpoena
but was unsuccessful. A material witness warrant was
issued the following day pursuant to § 54-82j, resulting
in her appearance at trial. At trial, the majority of
Wright’s testimony consisted of her stating that she did
not remember the course of events that took place prior
to the shooting or the statements that she made during
her grand jury testimony. Upon the conclusion of direct
examination by the state, the court heard arguments
to determine which measures would be necessary to
ensure Wright appeared at trial the following day. The
state argued that, because Wright had been difficult to
serve with a subpoena and had made clear that she did
not want to testify, ‘‘continuing to hold [her would]
ensure her availability . . . for cross-examination [the
next day].’’ In response, Wright’s assigned counsel
argued that the least restrictive means should be used
to ensure Wright’s appearance in court, that Wright
understood the seriousness of her attendance, and that
detention would result in hardship for her because she
would be unable to arrange childcare for her daughter.
   The trial court stated that it was ‘‘concerned with the
fact that, based on what [the court] heard from the
state, and based, frankly, on [Wright’s] conduct here
before the court, her demeanor, her response to the
questions that are being asked, and the circumstances
that gave rise . . . to her being here . . . [the court
has] no reason at this point to doubt . . . that her
grandmother provided false information to the authori-
ties [and] that [Wright] had no intention of willingly
testifying in Connecticut . . . . So, based on all those
reasons, the court believes she’s a risk of nonappear-
ance.’’ Acknowledging ‘‘the ramifications’’ of detaining
Wright, the court nevertheless concluded that it was
appropriate to do so. When Wright claimed that she
would not be able to obtain childcare if she were
detained, the trial court responded that it ‘‘suppose[d]
[that] the state is going to be required to contact [the
Department of Children and Families] if she is indicat-
ing that she is not going to be able to have [an] arrange-
ment to take care of her child while she’s incarcerated
. . . .’’ The trial court then gave Wright and her counsel
time to arrange childcare, which they were ultimately
successful in doing. Wright appeared the following day
to testify and continued to testify as to her lack of
memory; she was released from custody at the conclu-
sion of her testimony.
   The next witness, Gomez, was similarly reluctant to
appear for trial. During a hearing on a second capias,
Douglas Jowett, an inspector with the prosecutor’s
office, testified that he served a subpoena on Gomez
to appear on October 1, 2018, but that she had indicated
to him that she had no intention of testifying. Although
Gomez subsequently appeared to testify on October 1,
Jowett instructed her to appear the following day
instead because of the trial schedule. Gomez then failed
to appear on October 2, 2018. Gomez’ mother informed
Jowett that her work schedule conflicted with the new
time for Gomez’ testimony on October 2, 2018, which
rendered Gomez unable to testify because she could
not get to the courthouse without transportation pro-
vided by her mother. The trial court, upon confirming
that Gomez was twenty-one years old, determined that
her mother’s work schedule was irrelevant and issued a
capias ordering that Gomez be brought to court without
bond until further order. On October 3, the state
requested that Gomez be detained. In response, Gomez’
assigned counsel argued that Gomez had no history of
arrest or conviction, was five months pregnant, and
that her prior appearance on October 1 indicated her
willingness to testify.
   The trial court concluded that there was ‘‘certainly
. . . materiality in connection with what her antici-
pated . . . testimony is going to be. But, obviously,
unfortunately [York Correctional Institution] is well
equipped to deal with inmates who are pregnant. So
she’s twenty-one, she’s certainly an adult now . . . .
I’m not satisfied that [electronic] monitoring under the
circumstances is going to be sufficient, particularly
given the comments made that she had no plans of
coming or attending; that seemed to be borne out by
her nonappearance on Tuesday.’’
   Gomez began her testimony on October 4. Upon the
close of her testimony, the court allowed Gomez’ coun-
sel to attempt to secure electronic ankle monitoring
for her but learned that it was unavailable. The court
indicated that it would have been ‘‘inclined to release
[Gomez] if [it] could have been adequately assured of
[her] return . . . tomorrow by use of some kind of
electronic monitoring so that [Gomez’] whereabouts
overnight could be determined. . . . Given the situa-
tion here . . . what led to [Gomez’] having to be incar-
cerated, those facts are still what they are, and [Gomez
is] now in [the] midst of [her] testimony, so it’s even
more vitally important that [she] return tomorrow. . . .
[U]nfortunately, [the court is] going to have [Gomez]
held again overnight.’’
   Similar to Wright and Gomez, the state had difficulty
in locating the third witness, Hall, to serve him with a
subpoena. The trial court subsequently issued a mate-
rial witness warrant, and Hall was detained on October
3, 2018. The state did not call Hall to testify immediately,
and, with a long weekend approaching, Hall’s appointed
counsel argued for his release on October 4, 2018. The
trial court observed that Hall’s demeanor during trial,
as well as his avoidance of the state’s subpoenas, ‘‘did
not instill the court with great confidence of his return
if he was to be released.’’ The court decided to detain
Hall for another night and directed his counsel to return
tomorrow with a plan for Hall’s release should he not
testify that day. The following day, October 5, 2018, Hall
had not yet testified because of the need to complete
the testimony by an out-of-state witness and a state
laboratory employee. Hall’s counsel asked the trial
court to release him with electronic ankle monitoring,
and the trial court released Hall from custody with the
admonition that ‘‘[h]ow you answer the questions is up
to you, but you have to be here. Understand?’’ Hall
subsequently appeared and testified, initially denying
any memory of the events leading up to the shooting
but ultimately testifying that, although he did not wish
to attend the trial because he was afraid of the defen-
dant, the defendant and others had planned to rob the
victim and that the defendant had shot the victim.
Defense counsel did not object at any time to the deten-
tions of Wright, Gomez, and Hall, the three material
witnesses.
   A defendant may prevail on an unpreserved claim
under Golding when ‘‘(1) the record is adequate to
review the alleged claim of error; (2) the claim is of
constitutional magnitude alleging the violation of a fun-
damental right; (3) the alleged constitutional violation
. . . exists and . . . deprived the defendant of a fair
trial; and (4) if subject to harmless error analysis, the
state has failed to demonstrate harmlessness of the
alleged constitutional violation beyond a reasonable
doubt. In the absence of any one of these conditions, the
defendant’s claim will fail.’’ (Footnote omitted.) State
v. Golding, supra, 213 Conn. 239–40; see In re Yasiel
R., supra, 317 Conn. 781 (modifying third prong of Gold-
ing). ‘‘The first two [prongs of Golding] involve a deter-
mination of whether the claim is reviewable; the second
two . . . involve a determination of whether the defen-
dant may prevail.’’ (Internal quotation marks omitted.)
State v. Peeler, 271 Conn. 338, 360, 857 A.2d 808 (2004),
cert. denied, 546 U.S. 845, 126 S. Ct. 94, 163 L. Ed. 2d
110 (2005). We conclude that the defendant has failed
to demonstrate the existence of a due process violation
for purposes of the third prong of Golding because
there is no evidence that the witnesses’ compelled atten-
dance in court affected the substance of their testimony.
   We begin with the first prong of Golding, namely,
whether the record is adequate for review of the defen-
dant’s claims. As the state points out, the trial court
never ruled on any challenge to the voluntariness of any
of the witnesses’ statements in light of their detention
because the defendant never raised the issue of volun-
tariness to the trial court. We therefore lack the benefit
of any factual findings the trial court would have made
regarding the witnesses’ demeanor, their answers to
questioning, and other circumstances surrounding their
testimony, which would have informed whether that
testimony was in fact coerced or involuntary as a result
of their detentions. Although the ultimate determination
of voluntariness is a legal determination that is subject
to plenary review; see, e.g., State v. Lawrence, 282 Conn.
141, 153–54, 920 A.2d 236 (2007); the factual predicates
for that legal determination are findings that are within
the province of the trial court. See State v. Christopher
S., 338 Conn. 255, 274–75, 257 A.3d 912 (2021) (defer-
ence is afforded to trial court’s factual findings regard-
ing voluntariness of defendant’s statement); State v.
Lawrence, supra, 153 (‘‘we give deference to the trial
court concerning . . . factual determinations’’ of vol-
untariness (internal quotation marks omitted)); State
v. Medina, 228 Conn. 281, 300–301 and n.24, 636 A.2d
351 (1994) (emphasizing that determination of voluntar-
iness is not pure question of law and requires factual
findings by trial court). Nevertheless, we disagree with
the state’s argument that the record is inadequate for
review insofar as the record reflects the circumstances
under which the three witnesses were detained, along
with their subsequent in-court testimony that the defen-
dant challenges in this appeal.5 To the extent that there
are gaps in the record created by the unpreserved nature
of this claim, they affect the defendant’s burden of
establishing the existence of a constitutional violation
under the third prong of Golding rather than the review-
ability of the claim under the first prong.
   Turning to the second prong of Golding, we note that
the state does not dispute the constitutional nature
of the defendant’s claim. Thus, we assume, without
deciding, that the detention of a witness, either pursuant
to a capias under § 52-143 (e) or as a material witness
pursuant to § 54-82j, may take place under circum-
stances that are so coercive as to render the witness’
testimony at trial false or otherwise unreliable, render-
ing its use a violation of a defendant’s due process
rights.6 See United States v. Tavares, 705 F.3d 4, 22 (1st
Cir.), cert. denied, 571 U.S. 964, 134 S. Ct. 450, 187 L.
Ed. 2d 301 (2013), and cert. denied sub nom. Jones v.
United States, 569 U.S. 986, 133 S. Ct. 2371, 185 L. Ed.
2d 1089 (2013); Raphael v. State, 994 P.2d 1004, 1010
(Alaska 2000). Nevertheless, the defendant’s claim
founders on the third prong of Golding because the
record does not reveal any evidence that the detention
of the witnesses did anything more than legally compel
their attendance in court for the defendant’s trial.
   The decision of the United States Court of Appeals
for the First Circuit in United States v. Tavares, supra,
705 F.3d 4, is instructive with respect to the distinction
between the legal compulsion of a witness’ appearance
in court and the coercion of testimony that gives rise
to a due process violation. In Tavares, a defendant
named Eddie Jones challenged his conviction for
‘‘knowingly transporting a minor, K.S., in interstate
commerce with the intent that she engage in prostitu-
tion,’’ among other crimes. Id., 21. K.S. was a very reluc-
tant witness who testified at trial only because she had
been subpoenaed and because a federal prosecutor and
Federal Bureau of Investigation (FBI) agents had threat-
ened her with incarceration and losing custody of her
daughter after she had been arrested for failing to
appear. Id., 21–22; see id., 22 (K.S. also had discarded
summons to appear before grand jury). Jones argued
that K.S.’s testimony for the government ‘‘was coerced
and that its admission into evidence violated his [f]ifth
[a]mendment right to due process.’’ Id., 21. Discussing
United States v. Hall, 434 F.3d 42, 57–58 (1st Cir. 2006),
a prosecutorial misconduct case, the First Circuit
observed that, ‘‘unlike [g]overnment efforts to prevent
the testimony of certain witnesses, [t]here is no blanket
rule against inducements by the government to wit-
nesses to produce truthful testimony.’’ (Internal quota-
tion marks omitted.) United States v. Tavares, supra,
22. Nevertheless, the court ‘‘recognized the possibility
that, in extreme circumstances, government [miscon-
duct] could occur through improper efforts to shape
testimony to the government’s liking.’’ (Internal quota-
tion marks omitted.) Id.
   Applying these principles, the First Circuit deter-
mined in Tavares that there was ‘‘no constitutional vio-
lation.’’ Id. The court viewed the actions of the federal
prosecutor and FBI agents not as ‘‘ ‘threats’ ’’ but ‘‘more
accurately . . . as lawful coercion of a reluctant wit-
ness to testify as required by law. Such ‘threats’ are the
legal consequences for failing to appear pursuant to
a summons.’’ Id. (Emphasis added.) The court further
emphasized that Jones had ‘‘fully cross-examined K.S.
on this issue. There was ample testimony in the record
to permit the jury to evaluate K.S.’s credibility in light
of all these circumstances.’’7 Id., 22–23.
   Significantly, in rejecting Jones’ claim ‘‘that the [D]is-
trict [C]ourt committed plain error in not conducting
an evidentiary hearing [as to the coercion] prior to
admitting the testimony’’ of K.S., the First Circuit distin-
guished Tavares from LaFrance v. Bohlinger, 499 F.2d
29, 35 (1st Cir.), cert. denied sub nom. Meachum v.
LaFrance, 419 U.S. 1080, 95 S. Ct. 669, 42 L. Ed. 2d 674
(1974), and cert. denied sub nom. LaFrance v. Mea-
chum, 419 U.S. 1080, 95 S. Ct. 669, 42 L. Ed. 2d 674
(1974), which involved a claim that a previous statement
was a fabrication obtained while the witness was under
the influence of narcotics. See United States v. Tavares,
supra, 705 F.3d 23. The court observed ‘‘a material and
qualitative distinction between the prosecutorial mis-
conduct at issue in LaFrance and the situation [involv-
ing Jones]. LaFrance dealt with police extraction of a
statement from a [drug impaired] witness, by means which
[the court] described as ‘police threats and other blatant
forms of physical and mental duress.’ . . . In her testi-
mony, K.S. related on cross-examination instances of
lawful pressure. She was apprised of the lawful conse-
quences of her failing to testify, which she was legally
required to do. The purpose of informing her of those
legal consequences, moreover, was to ensure that she
fulfilled her obligation to testify, not to ensure that she
give particular testimony.’’ (Citation omitted; empha-
sis added.) Id.; cf. United States v. Vangates, 287 F.3d
1315, 1323–24 (11th Cir. 2002) (action of subpoenaing
witness to court does not coerce that witness to waive
fifth amendment privilege against self-incrimination).
   In contrast to Tavares, the Alaska Supreme Court’s
decision in Raphael v. State, supra, 994 P.2d 1004, pro-
vides an example—rare in the case law—of when a trial
court’s decision to detain a witness has a sufficiently
coercive effect on that witness to constitute a violation
of a criminal defendant’s due process rights. Raphael
was a domestic violence case in which the prosecutor
told the judge at an ex parte hearing during a kidnapping
and assault trial ‘‘that the complaining witness, I.W.,
was likely to recant, was intoxicated, and should be
incarcerated until she testified’’; she also had been
evicted from a shelter at which the prosecutor had
arranged for her to stay. Id., 1006. Without first notifying
the defendant, Wilfred Raphael, or his attorney of the
prosecutor’s ex parte claims, ‘‘the trial judge granted
the prosecutor’s request, jailing I.W. and placing her
children in protective custody.’’ Id. At that time, the
trial judge stated to I.W.: ‘‘I’m going to order that you
be remanded into custody on the case, no bail, and
you’re—she’s not to have any contact with [Raphael].
And she’s going to be—once the testimony is done,
then we’ll revisit it. And she gives testimony and we’ll
revisit the case, and presumably let her—she’ll be able
to be released.’’ (Emphasis added; internal quotation
marks omitted.) Id., 1007. I.W. was then incarcerated
for three days before it was her turn to testify, and she
remained in custody during the defense case; during her
testimony, she ‘‘described Raphael’s conduct before,
during, and after the alleged assault in a manner that
comported with her earlier inculpatory testimony before
the grand jury.’’ Id.
   The Alaska Supreme Court agreed with Raphael’s
argument that, ‘‘by summarily incarcerating I.W. and
taking away her children, the trial court and the [s]tate
coerced I.W. into testifying against Raphael, thus vio-
lating Raphael’s right to due process.’’ Id. The court
observed that ‘‘[s]tatements that are the product of coer-
cion may be unreliable and untrustworthy, and thus
should be excluded as evidence against one not coerced
into making them. Although a trial court may use its
subpoena power to force a witness to testify, coercion
and intimidation of witnesses by the [s]tate [are] improper.
This rule applies to witnesses for the [s]tate as well as
the defense.’’ (Footnotes omitted; internal quotation
marks omitted.) Id.; see id., 1008 (rejecting state’s stand-
ing argument because ‘‘both [Alaska] case law and that
of other jurisdictions uniformly recognize a defendant’s
ability to assert a due process violation based on the
coercion of witnesses whose statements are used
against the defendant at trial’’). Reviewing ‘‘the totality
of the circumstances surrounding a [witness’] testimony
to determine the coercive effect of the trial court’s and
[the] prosecutor’s conduct,’’ the court held that ‘‘the
actions and statements of the trial court were coercive.’’
Id., 1008. The court specifically concluded that ‘‘the
trial court’s [near total] denial of I.W.’s due process
rights sent the message that she was at the mercy of
the power of the [s]tate and that I.W. thus did not
feel free to testify unfavorably to the [s]tate.’’ (Internal
quotation marks omitted.) Id.
    Likening the trial court’s treatment of I.W., who did
not have an opportunity to be heard, to an ‘‘English
[c]ourt of the Star Chamber’’ proceeding, the Alaska
court emphasized that the trial court had ‘‘denied I.W.
nearly all of the basic fundamental protections that a
defendant in a civil contempt proceeding must receive
to comport with due process, including the right to
counsel . . . .’’ (Internal quotation marks omitted.) Id.,
1008–1009. The Alaska court further relied on the trial
court’s juxtaposition of a no contact order between I.W.
and Raphael with its statement that it would ‘‘ ‘revisit’ ’’
I.W.’s detention after her testimony, including custody
of her children; id.,1007; to conclude that ‘‘the trial judge
conveyed the strong impression that I.W.’s release from
imprisonment was conditioned not only on whether she
testified, but on how she testified as well . . . .’’
(Emphasis in original.) Id., 1009; see id. (noting that,
‘‘[i]f the trial court conditioned I.W.’s imprisonment
solely on her agreement to testify, no need for the trial
court to ‘revisit’ any issue would exist,’’ and that I.W.
‘‘could have interpreted the trial judge’s statement that
he ‘hope[d]’ [she] would be ‘able to get home and get
[her] kids’ after trial as a veiled threat to keep her in
jail if her testimony was not pleasing to the court or
the [s]tate’’). In holding that the coercion of I.W. violated
Raphael’s due process rights, the court emphasized that
‘‘I.W. did not refuse to testify. And even though [there
was a concern] that her intoxication could impede her
ability to testify, by threatening continued incarceration
and by flagrantly ignoring the requirements of due pro-
cess, the trial court and the [s]tate implied that they
held the only key to I.W.’s freedom and that her sobriety
and ability to testify would be insufficient to regain that
freedom.’’ Id.; see id., 1011 (concluding that error was
harmful because defense counsel’s ‘‘ability to cross-
examine I.W. effectively regarding bias was limited at
best’’ given ex parte nature of trial court’s actions, and
her ‘‘testimony was central to the [s]tate’s case against
Raphael’’ because only she ‘‘testified about Raphael’s
behavior before, during, and after the alleged assault’’).
   Significantly, the Alaska court observed that, ‘‘[e]ven
[when] a witness has flatly refused to testify, a trial
court should condition imprisonment solely on the [wit-
ness’] continued refusal to testify; once the witness
testifies, the witness is no longer in contempt of court
and the justification for incarceration disappears. In
this way, a defendant in a civil contempt proceeding
‘carries the key to her freedom in her own pocket.’ ’’
(Footnote omitted.) Id., 1009. The court emphasized
that ‘‘[its] holding . . . does not mean that all testi-
mony by witnesses incarcerated in civil contempt pro-
ceedings is involuntary. Incarceration is a necessary
remedial tool in a judge’s arsenal when attempting to
secure a recalcitrant [witness’] testimony. But . . .
I.W. voluntarily appeared . . . and had not violated any
court order. And when a witness can reasonably inter-
pret a trial court’s decision to imprison her as an attempt
to influence the substance of her testimony . . . the
risk that the witness may not testify freely and truthfully
is too great. As a criminal defendant, Raphael ha[d] a
constitutional right under the [d]ue [p]rocess [c]lause
not to bear that risk.’’ (Emphasis in original.) Id., 1010.
   Several state court cases following Raphael empha-
size the limited nature of that decision and, in the vein
of Tavares, acknowledge the occasional necessity of
detaining a material witness under appropriate circum-
stances to compel the witness’ presence in court with-
out influencing his or her testimony. See Akelkok v.
State, 475 P.3d 1136, 1141–42 (Alaska App. 2020) (distin-
guishing Raphael because witness was detained after
she had already twice failed to appear to testify under
subpoena, she was intoxicated when brought to court
on warrant and could not or would not provide her
contact information, electronic monitoring was not
available, and trial court’s interactions with witness
were to ensure ‘‘that the trial proceeded in an orderly
and efficient manner, and that [the witness] addressed
the attorneys’ questions,’’ that is, that ‘‘she was capable
of testifying that day—not that she testify a certain
way’’); State v. Rice, 135 N.E.3d 309, 320 (Ohio App.
2019) (Raphael was distinguishable because the defen-
dant had a full opportunity to cross-examine the wit-
ness, a domestic violence victim who was present in
court on a material witness warrant, insofar as the trial
court had ‘‘compelled [her] presence but did not coerce
her testimony. Once on the stand, she was free to testify
as she wished.’’); Skinner v. State, 33 P.3d 758, 769–70
(Wyo. 2001) (distinguishing Raphael because, although
domestic violence complainant was detained as material
witness after state made several unsuccessful attempts
to serve her with subpoena, prosecutor instructed wit-
ness during direct examination ‘‘to testify truthfully and
. . . she would in turn be released from incarceration,’’
and defendant had cross-examined witness about cir-
cumstances of her detention), cert. denied, 535 U.S. 994,
122 S. Ct. 1554, 152 L. Ed. 2d 477 (2002).
   Guided by the principles set forth in United States
v. Tavares, supra, 705 F.3d 4, and Raphael v. State,
supra, 994 P.2d 1004, our review of the record estab-
lishes that the detentions of the witnesses in this case
did not have the coercive influence over their testimony
necessary to give rise to a due process violation. Most
significant, each witness received the benefit of appointed
counsel to advocate for their due process rights, and
conditions of confinement and release, unlike the com-
plaining witness, I.W., in Raphael. Although the in-court
presence of Hall, Gomez, and Wright was compelled
via the material witness process or the issuance of a
capias, there is no evidence that the inherently coercive
aspects of those procedures, including the detention of
the witnesses, rose to the level of affecting the reliability
of their in-court testimony, even though it took several
days of trial for each witness to testify.8 The jury was
aware of the circumstances underlying the testimony
of Hall, Gomez, and Wright, as each testified that they
were not in court testifying voluntarily and had been
detained as material witnesses but were giving testi-
mony without any influence or seeking favor. The
record discloses that Wright, in particular, did not
appear intimidated by the process; she was vocal about
her frustration with the length of the prosecutor’s direct
examination, stating before the afternoon break on the
first day of her testimony that he was ‘‘[p]issing [her]
off’’ and openly discussing her fear of what might hap-
pen ‘‘outside in [the] community . . . after this testi-
mony.’’ For her part, Gomez testified that she had ini-
tially refused to testify, was in court pursuant to a
subpoena, and did not want to be there because people
had been calling her ‘‘a snitch,’’ both online and in
the community, causing her to fear for her safety. Hall
testified that, because of his fear of the defendant and
being labeled a ‘‘snitch,’’ he did not want to testify in
court at trial, and similarly had not wanted to speak to
the police or to testify before the grand jury. He had
been avoiding the prosecutor’s office for weeks leading
up to the trial and did not review his testimony with
law enforcement; he was present in court only because
of a court order.9 Finally, defense counsel had the
opportunity to cross-examine each witness but did not
question the witnesses about the circumstances of their
in-court testimony. Rather, defense counsel effectively
cross-examined the witnesses about the inconsistencies
between their respective statements to the police, grand
jury testimony, and trial testimony, raising questions
about their veracity through admissions that they each
had lied at various times during the process. Given the
absence of separate findings about the coercive effects
of the detention on the substance and voluntariness of
their testimony, and without any cross-examination on
this point, we conclude that the defendant has not estab-
lished that the witnesses’ testimony—as opposed to
their attendance—was compelled or coerced and that
this claim therefore fails under the third prong of Gold-
ing.
                             B
  Although we conclude that the defendant cannot pre-
vail on his unpreserved constitutional claims under
Golding, we nevertheless take this opportunity to
emphasize how important it is that trial courts employ
the least restrictive means necessary to ensure that a
material witness appears to give his or her testimony.
As discussed in the amicus curiae briefs filed by the
Connecticut Criminal Defense Lawyers Association and
the Division of Public Defender Services (division), the
material witness statutes, General Statutes § 54-82i et
seq., do not provide any guidance to trial courts as to
the appropriate interests to consider when determining
whether to detain a material witness. Section 54-82j
instructs only that a state’s attorney may, on the grant-
ing of a written application, have any material witness
arrested if the state’s attorney believes that such wit-
ness is ‘‘likely’’ to flee the state, avoid subpoena service,
or refuse to appear. The court may grant the request
and issue a warrant for the witness’ arrest ‘‘when
desired . . . .’’ General Statutes § 54-82j. Once
detained, the witness may be held indefinitely ‘‘subject
to the further orders of the judge.’’ General Statutes
§ 54-82j.
   The amicus curiae brief filed by the division explains
that our trial courts routinely consider the least restric-
tive means for ensuring a criminal defendant’s presence
in court and argues that a similar analysis has value in
the context of determining whether to detain a material
witness. To this end, the rules of practice already pro-
vide a set of factors that a court applies in determining
which ‘‘conditions of release will reasonably ensure
the appearance of the defendant in court,’’ including
considerations of the defendant’s (1) ‘‘past record of
appearance in court,’’ (2) ‘‘family ties,’’ (3) ‘‘employment
record,’’ (4) ‘‘financial resources, character and mental
condition,’’ and (5) ‘‘community ties.’’ Practice Book
§ 38-4 (b) (2) through (7).
   The rules of practice also provide a hierarchical con-
sideration of the means available to reasonably ensure
that a criminal defendant appears in court besides incar-
ceration, including the defendant’s (1) ‘‘execution of a
written promise to appear without special conditions,’’
(2) ‘‘execution of a written promise to appear with
nonfinancial conditions,’’ (3) ‘‘execution of a bond with-
out surety in no greater amount than necessary,’’ (4)
‘‘deposit with the clerk of the court of an amount of
cash equal to 10 percent of the amount of [a] surety
bond set,’’ and (5) ‘‘execution of a bond with surety in
no greater amount than necessary.’’ Practice Book § 38-
4 (a) (1) through (5); see also Practice Book § 38-4 (c)
(conditions of release for defendant charged with ‘‘a
serious felony’’ or ‘‘a family violence crime’’). Signifi-
cantly, when considering the imposition of nonfinancial
conditions on a criminal defendant, the trial court must
impose ‘‘the least restrictive condition or combination
of conditions’’ necessary to ensure the defendant’s
appearance, including ‘‘supervision [by] a designated
person or organization,’’ restrictions on travel, or elec-
tronic monitoring. Practice Book § 38-4 (g) (1), (2)
and (8).
  As is evident from the rules of practice applicable to
the release of criminal defendants, there are numerous
means available to ensure that a witness appears to
testify in court that are less restrictive than incarcera-
tion. This court has long recognized that ‘‘[i]t is the duty
of all good citizens when legally required to do so to
testify to any facts within their knowledge affecting
[the] public interest and . . . [that] no one has a natu-
ral right to be protected in his refusal to discharge
that duty.’’ (Internal quotation marks omitted.) State v.
Andrews, 248 Conn. 1, 12–13, 726 A.2d 104 (1999). This
important duty and state interest, however, do not
diminish a witness’ interest in not being subject to
overly restrictive means of ensuring his or her appear-
ance. Consistent with our long established practice with
respect to criminal defendants, we emphasize that our
trial courts should always employ the least restrictive
means necessary to ensure a witness’ appearance at
trial. To mitigate the unavoidably coercive effects of
the detention process, we also urge our trial courts,
as the trial court did with Hall, to instruct detained
witnesses that only their presence is compelled and
that the substance of their testimony will not be consid-
ered in determining when they will be released from
custody. See id., 13–14 (The trial court did not infringe
on the defendant’s right to cross-examination by
instructing the witness ‘‘that he was required to testify
and [by] inform[ing] him of the consequences of his
continued refusal to do so,’’ because ‘‘the trial court
did not suggest or imply that [the witness] should testify
in any particular manner, either favorably or unfavor-
ably to the defendant. Rather, the court, in neutral and
appropriate terms, merely informed [the witness] that
he was legally obligated to testify and that he faced
incarceration if he wrongfully persisted in refusing to
do so.’’).
   By way of illustration, we observe three particular
instances in the present case that raise concerns about
whether the witnesses’ liberty interests received ade-
quate consideration, notwithstanding the apparent neces-
sity for the implementation of measures to ensure their
appearance in court. First, it is troubling that, initially,
the witnesses were entirely burdened with the task of
seeking out electronic monitoring, to no avail. For
instance, appointed counsel for Gomez attempted, but
failed, to secure electronic monitoring because the
office responsible for providing that service had closed
by the time the trial court permitted Gomez and Hall
to seek that option, and there was confusion about
which office could provide that service in the first
instance. The trial court addressed this confusion the
next day by requesting the presence in court of a mem-
ber of the Office of Adult Probation, which provided
monitoring for Hall. Second, we note that a court should
refrain from referencing the power of the state, particu-
larly that of the Department of Children and Families,
in responding to a witness’ concern about obtaining
childcare while the witness is detained on a material
witness warrant. The invocation of the involvement of
the Department of Children and Families in response
to Wright’s childcare concern could have had an unduly
coercive effect, and trial courts should avoid making
such references whenever possible in order to avoid
the appearance of undue coercion.10 Third, we observe
that Hall’s testimony apparently was not prioritized, as
the trial court accommodated the prosecutor’s request
to complete the testimony of Lawrence, who was an out-
of-state witness, along with that of a state laboratory
employee. Although the trial court released Hall later
that day with electronic monitoring and direction to
return to court after attending his grandmother’s
funeral; see footnote 9 of this opinion; we emphasize
that the trial court should have exercised its ‘‘inherent
authority to manage trials before it’’; State v. Jones, 314
Conn. 410, 419, 102 A.3d 694 (2014); to minimize the
incursion on the liberty of a detained witness by taking
all measures necessary to expedite Hall’s appearance
and testimony during the trial in the first instance.
                            II
   The defendant next argues that the trial court abused
its discretion when it admitted into evidence (1) incon-
sistent statements witnesses previously made during
their grand jury testimony for substantive purposes pur-
suant to State v. Whelan, supra, 200 Conn. 743, (2)
portions of a witness’ grand jury testimony that were
consistent with her in-court testimony, and (3) the tran-
scripts of grand jury testimony given by two witnesses,
when that testimony had been reenacted at trial. Three
witnesses, in particular, are the subject of the defen-
dant’s claims on appeal: Ameia Cato, Wright, and Law-
rence. All three witnesses were present on the day of
the shooting and testified at trial to lacking any memory
of the shooting or their respective grand jury testimony.
   The record reveals the following facts and procedural
history relevant to the defendant’s Whelan claims. Dur-
ing the state’s cross-examination of Cato, the state
offered a recording of her police interview pursuant to
Whelan.11 Defense counsel objected, arguing that the
recording should be used only to refresh Cato’s recollec-
tion, should not be submitted to the jury, and that any
consistent portions should be redacted. The trial court
concluded that the entirety of the recorded interview
was admissible and that any consistent portions were
‘‘needed to place the balance of what’s inconsistent
with her testimony into context.’’ The recording was
played for the jury; defense counsel did not object to
providing the jury with a seventeen page transcript of
the recording because its audio quality was poor.12
   Subsequently, Wright and Lawrence similarly testi-
fied that they lacked specific memories of the day of
the shooting. The state reenacted portions of Wright’s
grand jury testimony.13 Defense counsel did not object
to the state’s reenactment. Counsel objected to certain
consistent portions of Wright’s testimony being pre-
sented, but the trial court concluded that, based on the
testimony up to that point, submission of consistent
portions was necessary to avoid confusing the jury.
   ‘‘The trial court’s ruling on the admissibility of evi-
dence is entitled to great deference. . . . The trial
court’s ruling on evidentiary matters will be overturned
only upon a showing of a clear abuse of the court’s
discretion. . . . We will make every reasonable pre-
sumption in favor of upholding the trial court’s ruling,
and only upset it for a manifest abuse of discretion.
. . . Moreover, evidentiary rulings will be overturned
on appeal only [when] there was an abuse of discretion
and a showing by the defendant of substantial prejudice
or injustice.’’ (Internal quotation marks omitted.) State
v. Tony M., 332 Conn. 810, 831, 213 A.3d 1128 (2019).
                             A
   The defendant first argues that the trial court abused
its discretion when it admitted the prior grand jury
testimony of Lawrence and Wright for substantive pur-
poses under State v. Whelan, supra, 200 Conn. 743. In
response, the state contends, inter alia, that this claim
was not properly preserved for appellate review. We
agree with the state and conclude that this claim was
not preserved at trial.
   In Whelan, ‘‘we adopted a hearsay exception allowing
the substantive use of prior written inconsistent state-
ments, signed by the declarant, who has personal
knowledge of the facts stated, when the declarant testi-
fies at trial and is subject to cross-examination. This
rule has also been codified [at] § 8-5 (1) of the Connecti-
cut Code of Evidence, which incorporates all of the
developments and clarifications of the Whelan rule that
have occurred since Whelan was decided.’’ (Internal
quotation marks omitted.) State v. Bennett, 324 Conn.
744, 768–69, 155 A.3d 188 (2017). ‘‘In determining
whether an inconsistency exists, the testimony of a
witness as a whole, or the whole impression or effect
of what has been said, must be examined. . . . Incon-
sistency in effect, rather than contradiction in express
terms, is the test for admitting a witness’ prior statement
. . . . A statement’s inconsistency may be determined
from the circumstances and is not limited to cases in
which diametrically opposed assertions have been
made.’’ (Citations omitted; internal quotation marks
omitted.) State v. Whelan, supra, 200 Conn. 748–49 n.4.
‘‘Inconsistencies may be shown not only by contradic-
tory statements but also by omissions.’’ Id., 748 n.4.
    It is well established that this court ‘‘is not bound to
consider claims of law not made at the trial’’ and that,
‘‘[i]n order to preserve an evidentiary ruling for review,
trial counsel must object properly.’’ (Internal quotation
marks omitted.) State v. Fernando V., 331 Conn. 201,
211, 202 A.3d 350 (2019). ‘‘Once counsel states the
authority and ground of [the] objection, any appeal will
be limited to the ground asserted. . . . We have empha-
sized that [t]hese requirements are not simply formali-
ties. They serve to alert the trial court to potential error
while there is still time for the court to act. . . .
Assigning error to a court’s evidentiary rulings on the
basis of objections never raised at trial unfairly subjects
the court and the opposing party to trial by ambush.’’
(Citations omitted; internal quotation marks omitted.)
Id., 211–12.
   We are unable to reach the merits of the defendant’s
claim on appeal because, as the state argues, the defen-
dant does not rely on the grounds defense counsel
raised at trial. Instead, the defendant contends, for the
first time on appeal, that we should, as a matter of law,
limit the admission of prior statements in grand jury
testimony to impeachment purposes only because such
statements are not reliable and, therefore, should not
be admitted for their truth. At trial, defense counsel did
not object to the admission of the grand jury testimony
on the ground of reliability, but only on the ground that
the transcripts were cumulative insofar as the prosecu-
tor had already reenacted the testimony for the jury
through witness testimony. Indeed, when the trial court
asked directly whether defense counsel objected to the
prior grand jury testimony under Whelan, counsel stated
he had ‘‘no legal basis’’ to do so. Accordingly, we con-
clude that this claim is unpreserved and decline to
review it on appeal.
                             B
   The defendant next argues that the trial court abused
its discretion in admitting consistent portions of Wright’s
grand jury testimony and disclosing them to the jury.
The state argues that the defendant did not identify at
trial which portions of Wright’s grand jury testimony
were consistent with her testimony at trial and, there-
fore, that he cannot now argue on appeal that admission
of those consistent portions was an abuse of discretion.
Although we disagree with the state that the record
does not indicate which statements from Wright’s grand
jury testimony were claimed to be consistent, we never-
theless conclude that the trial court did not abuse its
discretion in admitting those portions of testimony so
as to avoid confusing the jury.
   In admitting consistent portions of the grand jury
testimony, the trial court specifically relied on State v.
Osbourne, 162 Conn. App. 364, 131 A.3d 277 (2016),
which provides: ‘‘In general, the court should seek to
avoid admitting evidence that is likely to confuse or
mislead the jury. . . . The principle of affording the
fact finder the proper context in which to consider
statements is codified [at] Connecticut Code of Evi-
dence § 1-5 (a), which provides that [w]hen a statement
is introduced by a party, the court may, and upon
request shall, require the proponent at that time to intro-
duce any other part of the statement, whether or not
otherwise admissible, that the court determines, consid-
ering the context of the first part of the statement, ought
in fairness to be considered contemporaneously with
it. This type of determination is largely dependent on
the unique circumstances in each case and, as with
evidentiary issues in general, is best left to the sound
discretion of the trial court.’’ (Internal quotation marks
omitted.) Id., 381.
   In the present case, the state sought to introduce the
transcript of Wright’s grand jury testimony. Defense
counsel objected to the admission of certain portions of
the transcript, arguing that, because Wright eventually
remembered identifying certain photographs during her
grand jury testimony, those portions of her testimony
at trial were consistent with her grand jury testimony
and were inadmissible under Whelan. The state
responded that it was necessary to admit those portions
so that the remaining testimony was provided in context
in light of Wright’s repeated recollection issues. The
trial court considered Wright’s testimony and con-
cluded that, ‘‘given the entire nature of [Wright’s] direct
examination yesterday, her direct examination . . .
today . . . or the whole impression and effect of what
she said yesterday, the court must examine that in order
to make sure that it is not confusing or misleading to
the jury to then parse it line by line in connection with
the specific objection [the defense is] imposing here
. . . .’’ Given the court’s consideration of the nature of
the testimony and its implications to the jury, along
with the need to provide the requisite context for the
inconsistent statements admitted pursuant to Whelan,
we conclude that the trial court did not abuse its discre-
tion in admitting the consistent portions of the grand
jury testimony.
                            C
   Finally, the defendant argues that the trial court
abused its discretion in admitting the transcripts of the
grand jury testimony of Wright and Lawrence because
the reenactment of that same testimony in court ren-
dered the evidence cumulative. After reenacting the
grand jury testimony of both Wright and Lawrence; see
footnote 13 of this opinion; the state offered the grand
jury transcripts as full exhibits under Whelan. The
defendant objected, citing State v. Correia, 33 Conn.
App. 457, 636 A.2d 860, cert. denied, 229 Conn. 911, 642
A.2d 1208, cert. denied, 513 U.S. 898, 115 S. Ct. 253, 130
L. Ed. 2d 174 (1994), in support of the argument that
the admission of the transcripts was cumulative after
the state’s reenactment of the testimony for the jury.
The trial court disagreed and concluded that, because
the state could have offered the transcript as a full
exhibit under Whelan and could have then sought per-
mission to read from it, doing so in reverse order did
not render the admission of the transcripts cumulative.
   ‘‘When a witness admits making [a] statement, addi-
tional documentary evidence of inconsistency might
be deemed to have been merely cumulative.’’ (Internal
quotation marks omitted.) Id., 463, citing State v.
McDowell, 179 Conn. 121, 127, 425 A.2d 935 (1979).
‘‘Evidence is cumulative if it multiplies witnesses or
documentary matter to any one or more facts that were
the subject of previous proof. . . . The court’s power
in that area is discretionary. . . . In precluding evi-
dence solely because it is cumulative, however, the
court should exercise care to avoid precluding evidence
merely because of an overlap with the evidence pre-
viously admitted.’’ (Internal quotation marks omitted.)
State v. Porfil, 191 Conn. App. 494, 531, 215 A.3d 161
(2019), appeal dismissed, 338 Conn. 792, 259 A.3d 1127
(2021); cf. State v. Correia, supra, 33 Conn. App. 463
(The trial court did not abuse its discretion in declining
to admit the victim’s written statement to the police as
a full exhibit under Whelan because the victim had
admitted to making the statement, defense counsel had
read it ‘‘to the jury several times and the trial court
also permitted defense counsel to argue the statement’s
truth to the jury. Therefore, the portions of the state-
ment that the defendant claimed consisted of prior
inconsistent statements were before the jury and the
witness’ credibility had been called into question.’’).
   Considering the testimony of Wright and Lawrence
in its entirety, we conclude that the trial court did not
abuse its discretion in admitting the transcripts into
evidence following their reenactment. First, in contrast
to Correia, on which the defendant relies, neither Law-
rence nor Wright admitted the substance of their prior
statements before the grand jury, claiming that they did
not recall testifying about much of the Whelan material.
Second, as the trial court observed, the transcripts
could have been admitted into evidence first and subse-
quently read aloud. Finally, the jury would have been
free to request playback of the relevant testimony at
any time during deliberations, meaning that providing
the transcripts among other exhibits does not empha-
size or increase their availability to the jury. See, e.g.,
State v. Martinez, 171 Conn. App. 702, 743–44, 158 A.3d
373, cert. denied, 325 Conn. 925, 160 A.3d 1068 (2017);
see also Practice Book § 42-26. The trial court, there-
fore, did not abuse its discretion by admitting into evi-
dence as full exhibits the transcripts of the grand jury
testimony of Wright and Lawrence.
   The judgment is affirmed.
 In this opinion McDONALD, D’AURIA, KAHN,
ECKER and KELLER, Js.,concurred.
  * This case was originally argued before a panel of this court consisting
of Chief Justice Robinson, and Justices McDonald, D’Auria, Kahn, Ecker
and Keller. Thereafter, Justice Mullins was added to the panel and has read
the briefs and appendices, and listened to a recording of the oral argument
prior to participating in this decision.
  1
    The defendant appealed directly to this court pursuant to General Stat-
utes § 51-199 (b) (3).
  2
    We note that the defendant argued at trial that he was, at most, a
bystander to Johnson, who had shot the victim.
    3
      General Statutes § 54-82j provides in relevant part: ‘‘Upon the written
complaint of any state’s attorney addressed to the clerk of the superior
court for the judicial district wherein such state’s attorney resides, alleging
(1) that a person named therein is or will be a material witness in a criminal
proceeding then pending before or returnable to the superior court for such
judicial district, and in which proceeding any person is or may be charged
with an offense punishable by death or imprisonment for more than one
year, and (2) that the state’s attorney believes that such witness is likely to
disappear from the state, secrete himself or otherwise avoid the service of
subpoena upon him, or refuse or fail to appear and attend in and before
such superior court as a witness, when desired, the clerk or any assistant
clerk of the court shall issue a warrant addressed to any proper officer or
indifferent person, for the arrest of the person named as a witness, and
directing that such person be forthwith brought before any judge of the
superior court for such judicial district, for examination. . . .’’
    4
      General Statutes § 52-143 (e) provides: ‘‘If any person summoned by the
state, or by the Attorney General or an assistant attorney general, or by any
public defender or assistant public defender acting in his official capacity,
by a subpoena containing the statement as provided in subsection (d) of
this section, or if any other person upon whom a subpoena is served to
appear and testify in a cause pending before any court and to whom one
day’s attendance and fees for traveling to court have been tendered, fails
to appear and testify, without reasonable excuse, he shall be fined not more
than twenty-five dollars and pay all damages to the party aggrieved; and
the court or judge, on proof of the service of a subpoena containing the
statement as provided in subsection (d) of this section, or on proof of the
service of a subpoena and the tender of such fees, may issue a capias
directed to some proper officer to arrest the witness and bring him before
the court to testify.’’
    5
      Because the relevant facts are apparent from the record, this renders
distinguishable those cases in which the record was deemed to be inadequate
to review constitutional challenges to out-of-court events, such as statements
that are claimed to be involuntary, under Golding. See State v. Medina,
supra, 228 Conn. 300 (record was inadequate to review claim of involuntary
confession under Golding because defendant ‘‘did not clearly raise [that]
claim in the trial court, the state was not put on notice that it was required
to defend against such a claim,’’ and, accordingly, ‘‘neither the state nor the
trial court—nor this court on appeal—had the benefit of a complete factual
inquiry into the defendant’s mental condition at the time his statements
were made’’); see also State v. Brunetti, 279 Conn. 39, 61, 901 A.2d 1 (2006)
(‘‘[b]ecause the state had no reason to adduce any evidence regarding . . .
the consent to search, there was no meaningful factual inquiry into that
issue, and, consequently, we have no idea what such an inquiry would have
revealed and no idea what the trial court would have found about . . .
consent or lack thereof’’), cert. denied, 549 U.S. 1212, 127 S. Ct. 1328, 167
L. Ed. 2d 85 (2007); State v. Daniels, 248 Conn. 64, 80–81, 726 A.2d 520
(1999) (record was inadequate to review unpreserved constitutional claim
that out-of-court identification violated defendant’s due process rights
because not all relevant facts were adduced in trial court), overruled in part
on other grounds by State v. Singleton, 274 Conn. 426, 876 A.2d 1 (2005).
    6
      Although the state does not dispute the constitutional magnitude of the
defendant’s claim on appeal for purposes of the second prong of Golding,
we note that the federal courts are divided as to the extent to which coerced
testimony by a witness violates a defendant’s due process right to a fair trial.
Indeed, the United States Supreme Court has not yet ruled such testimony
unconstitutional per se. See Samuel v. Frank, 525 F.3d 566, 569 (7th Cir.
2008); see also Walker v. United States, 201 A.3d 586, 595 n.6 (D.C. 2019)
(citing authorities and noting that ‘‘[s]ome courts recognize a defendant’s
right to challenge involuntary witness statements on due process grounds,
but they require a showing that the witness testimony is false or unreliable
or that there was extreme government misconduct’’); K. Sheridan, Note,
‘‘Excluding Coerced Witness Testimony To Protect a Criminal Defendant’s
Right to Due Process of Law and Adequately Deter Police Misconduct,’’ 38
Fordham Urb. L.J. 1221, 1256 (2011) (The author argues that ‘‘the [United
States] Supreme Court should read the [c]onstitution so that: (1) criminal
defendants have standing to contest admission of coerced witness testimony;
and (2) all coerced statements of a witness will be excluded, regardless of
their reliability. This method will best uphold the policy of the exclusionary
rule: to deter police misconduct and [to] protect the constitutional due
process rights of criminal defendants.’’).
   With respect to this division, some courts have concluded that coerced
witness statements violate due process only if they are actually false or
otherwise shown to be unreliable. See Avery v. Milwaukee, 847 F.3d 433,
439 (7th Cir.) (‘‘[b]ecause coerced testimony may in fact be true, the [due
process] right to a fair trial [is not] implicated absent a violation of the . . .
duty to disclose facts about the coercive tactics used to obtain it’’ pursuant
to Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963)),
cert. denied sub nom. Hernandez v. Avery,             U.S.     , 137 S. Ct. 2249,
198 L. Ed. 2d 680 (2017); United States v. Gonzales, 164 F.3d 1285, 1289
(10th Cir. 1999) (due process is violated if ‘‘[the] witness was coerced into
making false statements’’ (emphasis in original)); United States v. Merkt,
764 F.2d 266, 274–75 (5th Cir. 1985) (even if law enforcement elicited coerced
statements at issue, coercion was not sufficiently egregious to exclude
evidence). On the other hand, the United States Court of Appeals for the
First Circuit has held that the use of any illegally coerced testimony may
be a violation of due process. See LaFrance v. Bohlinger, 499 F.2d 29, 34
(1st Cir.) (‘‘Due process does not permit one to be convicted [on the basis
of] his own coerced confession. It should not allow him to be convicted
[on the basis of] a confession wrung from another by coercion.’’ (Internal
quotation marks omitted.)), cert. denied sub nom. Meachum v. LaFrance,
419 U.S. 1080, 95 S. Ct. 669, 42 L. Ed. 2d 674 (1974), and cert. denied sub
nom. LaFrance v. Meachum, 419 U.S. 1080, 95 S. Ct. 669, 42 L. Ed. 2d 674
(1974),; cf. Bradford v. Johnson, 354 F. Supp. 1331, 1336–38 (E.D. Mich.
1972) (defendant had standing to assert due process violation stemming
from use of coerced witness testimony), aff’d, 476 F.2d 66 (6th Cir. 1973).
Because the state does not dispute the constitutional magnitude of the
defendant’s claim, and we resolve this claim under the third prong of Gold-
ing, we leave this issue to another day.
   7
     ‘‘On direct examination, K.S. admitted that she did not want to testify,
but was doing so under a subpoena. [Jones’] counsel conducted a full cross-
examination of K.S. During that cross-examination, she agreed with defense
counsel that she had been threatened by FBI agents and a federal prosecutor
with remaining in jail after she was arrested for failing to appear as required
by a summons and with losing custody of her daughter if she did not ‘do
what [they] wanted [her] to do.’ She also agreed she was just going to tell
the prosecution what they wanted to hear so she could move on with her
life. On redirect, K.S. stated that she had been threatened by the FBI and
federal prosecutors when she had been required to appear before the grand
jury four years earlier and admitted that she had not told the [D]istrict
[C]ourt that she had been threatened.’’ (Footnote omitted.) United States
v. Tavares, supra, 705 F.3d 21–22.
   8
     We note that the defendant argues that the trial court improperly
‘‘remarked on the witnesses’ demeanor and the way they answered the
prosecutor’s questions in the remarks,’’ namely, the court’s observation
‘‘that they claimed not to recall their prior grand jury testimony or police
statements.’’ The defendant contends that the trial court improperly consid-
ered how the witnesses answered the state’s questions in determining
whether they should remain detained. Read in context, we disagree with
the defendant’s reading of the record. Rather, as each witness gave answers
on direct examination that conflicted with their grand jury testimony or
statements to the police, the necessity of questioning them about each of
those prior inconsistent statements could not help but extend the time of
detention necessary to complete their testimony.
   9
     We note that, after Hall was given an electronic monitoring device to
allow him to leave custody midtrial and to attend his grandmother’s funeral,
the trial court instructed Hall that, although his attendance was required,
‘‘[h]ow you answer the questions is up to you . . . .’’
   10
      We note that the trial court did not mention the Department of Children
and Families until after it had made the decision to detain Wright overnight.
Wright, through counsel, did not inform the trial court that she had a child
until after the court had decided to detain her; the court then properly
afforded Wright time to determine whether the childcare arrangements that
she had in place while she was in court could be extended overnight. Wright’s
counsel subsequently confirmed with the court that she was able to make
arrangements for overnight child care, averting any need to contact the
Department of Children and Families.
   11
      We note that the defendant does not challenge the admission of Cato’s
grand jury testimony under Whelan. See footnote 12 of this opinion.
   12
      We note that the defendant argues that his Whelan claims also apply
to the admission into evidence of a transcript of Cato’s recorded interview
with the police. We need not, however, address the defendant’s Whelan
claims with respect to Cato, insofar as he concedes that the admission of
that transcript was harmless error because she did not claim therein that
he had the gun.
   13
      In order to reenact the testimony, the prosecutor read the questions
from the grand jury proceeding, and the court clerk responded with the
transcribed answers provided by Wright and Lawrence, respectively, during
that proceeding. The trial court explained the process to the jury prior to
each reenactment.